 


110 HRES 1461 EH: Resolution recognizing the 10th anniversary of the terrorist bombings of the United States embassies in Nairobi, Kenya and Dar es Salaam, Tanzania, and memorializing the citizens and families of the United States, the Republic of Kenya, and the United Republic of Tanzania whose lives were lost or suffered injury as a result of these attacks.
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1461 
In the House of Representatives, U. S.,

September 25, 2008
 
RESOLUTION 
Resolution recognizing the 10th anniversary of the terrorist bombings of the United States embassies in Nairobi, Kenya and Dar es Salaam, Tanzania, and memorializing the citizens and families of the United States, the Republic of Kenya, and the United Republic of Tanzania whose lives were lost or suffered injury as a result of these attacks. 
 
 
Whereas, on August 7, 1998, there were near simultaneous vehicular bombings of the United States embassies in Nairobi, Kenya, and Dar es Salaam, Tanzania;  
Whereas the bombs detonated at the United States embassies in Nairobi, Kenya, and Dar es Salaam, Tanzania, were an act of terrorism masterminded by Osama bin Laden and perpetrated by members of al Qaeda as a conspiracy to kill United States citizens;  
Whereas although the bombs detonated before reaching their intended targets, the effects of the bombs were widespread and catastrophic to the people of the Republic of Kenya, the United Republic of Tanzania, and the United States;  
Whereas at least 213 people died and approximately 5,000 people were injured in the Nairobi bombing, the majority of whom were Kenya nationals;  
Whereas in the Nairobi bombing, the victims included 14 United States citizens, 13 Foreign Service Nationals, and 2 United States Government contractors, including— 
(1)the following United States citizens: Nathan Aliganga, Julian Bartley, Sr., Julian Bartley, Jr., Jean Dalizu, Molly Hardy, Kenneth Hobson, Prabhi Kavaler, Arlene Kirk, Dr. Mary Louise Martin, Michelle O'Connor, Sherry Olds, and Uttamlal (Tom) Shah;  
(2)the following Foreign Service Nationals: Chrispin W. Bonyo, Lawrence A. Gitau, Hindu O. Idi, Tony Irungu, Geoffrey Kalio, G. Joel Kamau, Lucy N. Karigi, Francis M. Kibe, Joe Kiongo, Dominic Kithuva, Peter K. Macharia, Francis W. Maina, Cecelia Mamboleo, Lydia M. Mayaka, Francis Mbugua Ndungu, Kimeu N. Nganga, Francis Mbogo Njunge, Vincent Nyoike, Francis Olewe Ochilo, Maurice Okach, Edwin A.O. Omori, Lucy G. Onono, Evans K. Onsongo, Eric Onyango, Sellah Caroline Opati, Rachel M. Pussy, Farhat M. Sheikh, Phaedra Vrontamitis, Adams T. Wamai, Frederick M. Yafes; and  
(3)the following United States Government contractors: Moses Namayi and Josiah Odero Owuor;  
Whereas 85 people were injured in the Dar es Salaam, Tanzania bombing, including 2 United States citizens and 5 Foreign Service Nationals;  
Whereas 1 Foreign Service National working at the U.S. Embassy in Dar es Salaam, Saidi Rogarth, is still listed by the Department of State as missing;  
Whereas 11 people were killed in the Dar es Salaam bombing, including— 
(1)Yusuf Ndange, a Foreign Service National; and  
(2)the following United States Government contractors: Abdulrahaman Abdalla, Paul E. Elisha, Abdalla Mnyola, Abbas William Mwilla, Bakari Nyumbu, Mtendeje Rajabu, Ramadhani Mahundi, and Dotto Ramadhani;  
Whereas security guards at both embassies acted bravely on the day of the bombings, protecting the lives and property of citizens of the United States, Kenya, and Tanzania;  
Whereas the outpouring of assistance from the people and Governments of Kenya and Tanzania was widespread and greatly appreciated by the people of the United States;  
Whereas Congress provided emergency supplemental appropriations of $50,000,000 as economic aid to Kenya and Tanzania to assist the bombing victims’ families and for reconstruction of damaged structures surrounding the embassies;  
Whereas the structural damages in Nairobi alone reportedly exceeded $500,000,000;  
Whereas the people and economies of Kenya and Tanzania are still recovering from these dastardly attacks;  
Whereas during the 110th Congress the House of Representatives passed H.R. 2828 (the Foreign Service Victims of Terrorism Act of 2007) to provide compensation to the families of those who died in the Nairobi attack;  
Whereas the United States Government is partnering with the people and Governments of Kenya and Tanzania to help both countries obtain a more democratic future;  
Whereas 12 of the suspects indicted for their involvement in the 1998 Embassy Bombings have either been killed, captured, or are serving life sentences without parole;  
Whereas in June 1999, Osama bin Laden was placed on the Federal Bureau of Investigation’s most wanted terrorist list for his connection to the bombings; and  
Whereas the United States Government continues to search for the remaining suspects, including Osama bin Laden: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the historic significance of the 10th anniversary of the al Qaeda bombings of the United States embassies in Nairobi, Kenya and Dar es Salaam, Tanzania;  
(2)memorializes the citizens and families of the United States, the Republic of Kenya, and the United Republic of Tanzania whose lives were lost or who suffered injury as a result of these attacks;  
(3)mourns the loss of those who lost their lives in these tragic and senseless attacks, especially those who were employed by the embassies;  
(4)remembers the families and colleagues of the victims whose lives have been forever changed by the loss endured on August 7, 1998;  
(5)expresses its deepest gratitude to the people of Kenya and Tanzania for their gracious contributions and assistance following these attacks;  
(6)reaffirms its support for the people of Kenya and Tanzania in striving for future opportunity, democracy, and prosperity; and  
(7)reaffirms its resolve to defeat al Qaeda and other terrorist organizations.  
 
Lorraine C. Miller,Clerk.
